Citation Nr: 1721412	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2013.

This case was initially before the Board in March 2014, at which time the Board reopened service connection for a bilateral foot disorder, to include pes planus, and remanded that reopened claim for additional development.  The case has been returned to the Board for further appellate review at this time.  


FINDING OF FACT

An October 2014 rating decision granted service connection for plantar fasciitis (previously claimed as pes planus also claimed as foot pain and plantar fasciitis).


CONCLUSION OF LAW

As the benefit sought on appeal has been granted in full, there remains no question of law or fact involving the claim of service connection for pes planus, and the appeal is dismissed.  38 U.S.C.A. §7105 (d)(5) (West 2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, on September 25, 2009, the Veteran filed a claim of service connection for bilateral feet problems/pain.  In December 2009, the Veteran clarified in a statement that he was having continued problems with plantar fasciitis and pes planus.  In a February 2010 rating decision, the Agency of Original Jurisdiction (AOJ) denied reopening service connection for "pes planus also claimed as foot pain and plantar fasciitis."  The Veteran, as noted above, timely appealed that decision to the Board.  In August 2013, the Board reopened and remanded for additional development the bilateral foot claim.  

Following the August 2013 remand, in an October 2014 rating decision, the AOJ awarded service connection for "plantar fasciitis (previously claimed as pes planus also claimed as foot pain and plantar fasciitis)" and assigned a 50 percent evaluation, effective August 5, 2013, for that disability.  The Diagnostic Code the AOJ used to assign that 50 percent evaluation was 38 C.F.R. § 4.71a, Diagnostic Code 5276, for evaluation of pes planus.  The AOJ additionally awarded an earlier effective date of September 25, 2009.

It appears that the service connection claim for pes planus was certified back to the Board, without any further additional adjudication of that issue in a supplemental statement of the case following either the October 2014 or March 2015 rating decisions, or without any disagreement from the Veteran with those decisions.  

The Board finds on these facts that the Veteran's appeal has been rendered moot, as the benefit sought on appeal has been fully granted.  The Veteran filed for service connection for a foot disability, however diagnosed.  Service connection for a foot disability was granted in the October 2014 rating decision.  


Consequently, as the service connection claim for a bilateral foot disorder, to include plantar fasciitis, pes planus and foot pain, which was initially appealed from the February 2010 rating decision and remanded in August 2013, has been awarded in full, there remains no case or controversy to resolve, the appeal is dismissed.  38 U.S.C.A. §7105 (d)(5) (West 2014).


ORDER

The appeal concerning the issue of entitlement to service connection for a foot disability is dismissed.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


